By the Court, Beardsley, J.
A witness for the plaintiffs testified that the defendant refused to pay the school money to the plaintiffs, when requested so to do by them. The witness was then asked by the defendant’s counsel to state the reasons which were given at the time by the defendant for his refusal to pay over the money, to which inquiry the plaintiffs objected, but the objection was overruled by the court, and the witness was allowed to testify on that point.
The decision was correct: the reasons assigned for the refusal were essential parts of the act of refusal, and the defendant was plainly entitled to have the entire act placed before the jury.
The other exceptions on the part of the plaintiffs may be disposed of together.
Conceding the two orders of the superintendent of common schools to have been duly proved, (a point I have not looked at,) the question then arises as to their effect. The court of common pleas held that they justified the defendant in retaining the school money in his hands, and therefore constituted a good bar to the action; and this is the only question which need be considered.
The principles which apply to all such cases, and which must govern this, are elementary and familiar. In general, it must be shown that the officer by whom an order was made had jurisdiction of the subject matter to which the order relates, as well as of the parties to the controversy and upon whom the order is to operate; and that the order is one which the law authorized such officer to make. But there is an exception or qualification to this rule; for where an order, on its face, is such as the officer from whom it emanates may make, for the guidance and control of another officer, the latter may justify under the order alone, without showing that jurisdiction had been acquired in the par*146ticular-case in which - the order was made. On this principle the process of a court of limited jurisdiction- will, alone, furnish a justification to the ministerial officer to whom it is directed and who obeys its mandate. But for this purpose the process or order must emanate from a court or officer having jurisdiction-of the subject matter, and must in substance and effect be such as the court or officer was authorized to issue or make. (Savacool v. Boughton, 5 Wend. 170.)
These rules apply to every tribunal and to every officer, whose jurisdiction and authority are special and limited. The superintendent of common schools is such an officer, and the validity of his acts and doings must depend upon their conformity to the principles which have been stated. His determinations are called orders: they might as well be denominated judgments. But this is not material: the law is the same, whatever word' may be used to designate the act done. •
The first order in point of time is that of the 31st of March, 1843. It directs the commissioners of common schools of the town-of New Berlin “to retain in their hands any amount of teachers’ money which may be apportioned to district number 16 in said town at their next ensuing apportionment, to abide such order as may be hereafter made in the premises by this department.”
What the premises referred to in the order were, does not appear from any thing stated in it, nor does the order show that any appeal or matter of that nature was pending before the superintendent, and to which this order might be supposed to have reference. Standing by itself, the order must certainly be disregarded as having been made without authority. The superintendent of common schools has no general jurisdiction over money in the hands of school commissioners, nor authority to direct these officers, unqualifiedly, to retain in their own hands money which may thereafter be apportioned to school districts. Had the order on its face shown that an appeal on this subject was pending before the superintendent, the.case would have been otherwise, and the order alone might have furnished a *147complete defence to the action. (1 R. S. 487, § 124, 2 ed.; Sess. L. of 1841, p. 244, § 40.)
But it is argued that the order of the 25th of April, 1843, shows the pendency of a case before the superintendent, in which he was authorized to make the preceding order, and that the two, taken together, make out a complete defence to the action.
The order of the 25th of April is entitled between three persons, (White, Knapp and Field,) against the inhabitants of district No. 16 in the town of New Berlin. It commences by a recital of what the appellants, (White, Knapp and Field,) claim as their due under the act of April 12,1842, (Laws of 1842, p. 283,) being the amount of a judgment theretofore recovered against them, including disbursements, and of what was authorized by said act, with various other matters which are adverted to and commented on in said order. It also contains many suggestions which were obviously, and very properly, designed to bring to a close the unfortunate controversy existing in this district, and it concludes by directing the trustees of the district to call a special meeting to adopt “ such measures with reference to the final adjustment of the claims of Messrs. Knapp, White and Field, and the disposition of the teachers’ money for the present year as ” might be deemed expedient.
As an order, this plainly could not affect the parties to this litigation. When it was made, the plaintiffs had already recovered a judgment against the defendant, before the justice, and which was then in full force, but from which the defendant subsequently appealed to the court of common pleas.
And as to the various matters spread out in the order by way of recital, they are not proved by being so recited. These facts, as far as they were material to give jurisdiction to the superintendent, must be proved in the ordinary way: and in no case can it be done by a mere recital like this, unless the legislature by law declare that such effect shall be given to a recital. The legislature may do it, but the common law knows nothing of that mode of proof.
But if the recited facts had been duly proved, I do not see that they could have aided the defendant. The act of 1842 *148confers no authority on the superintendent to prohibit the school commissioners of New Berlin from paying over money to district number 16, nor does any other statute, of which I have knowledge, assume to clothe him with such a power.
These orders, then, must be' laid out of the case; and as the cause was determined upon them by the common pleas, the judgment of that court, in my opinion, should be reversed.
In thus disposing of this case it seems but proper to remark, that although the defendant was not, in law, justified in retaining the school money, he appears to have acted with entire good faith, and under the firm persuasion that it was his duty so to do. I think he was mistaken, as the order of the superintendent could afford him no protection; but beyond this there appears no ground for censure or complaint.
By the act of 1842, this school district was charged with the expenses of a prior litigation with a teacher, amounting to several hundred dollars. The present lawsuit is an offspring of the old one, and true to its nature, this "in turn may be expected to carry forward the work of litigious propagation. Such a. state of things in a school district is truly deplorable. Time and money have been expended in these lawsuits, while the district must have been constantly agitated by strife and contention. The district school could not have escaped the malign influence of surrounding circumstances, and in this manner the heaviest curse was made to fall upon the young. These things should not be: and the court would earnestly advise the good people of this district to come together like friends, and by a common effort for peace, cost in money almost whatever it may, to. cancel these claims and burthens upon the district, and bring these controversies, in all their aspects, to a speedy and final close. "
Judgment reversed,